DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/04/2021 has been entered.
 
Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 6, 8 and 19-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al. (“Mutual Information Analysis of JPEG2000 Contexts”) hereinafter “Liu”.
As per claim 6, Liu discloses a method, comprising: 

ordering, via the computing device (i.e. encoder), the data according to a decreasing priority value based at least in part on a portion of the respective mutual pairwise entropy relation between the discrete samples of data (page 579, lines 8-13, we just need to show that for three contexts x1 x2 x3 with p(y|x1) ≤ p(y|x2) ≤ p(y|x3), both context combining scheme of x1 + x2 and x2 + x3 are better than x1 + x3…we get that the mutual information reduction caused by the combining of context x1 and x2, x2 and x3 is less than that caused by combining of context x1 and x3), wherein the portion corresponds to a total value of the respective mutual pairwise entropy relation that is mathematically reduced by a total value of the respective conditional pairwise entropy relation (see equation 6, wherein H(X) and H(X|Y) are written as total values taught in equation 1, also inherently known from the definition of conditional entropy that it is written as a total value); 
constructing, via the computing device (i.e. encoder), one or more models, wherein the one or more models (see Proposition 3 on page 579, In the case of a binary arithmetic coding, since the conditional probability is reduced to one dimension, dynamic programming can be used to speed up the optimal context classification) are constructed based at least in part on a portion of the respective mutual pairwise entropy relation between the discrete samples of data and at least a portion of the ordered data (the dynamic programming is based on the process described on page 579, lines 8-13, “we 
transforming, via a computing device (i.e. encoder), samples of the data into a progressive, binary representation (binary arithmetic coding as taught on page 579 line 16), wherein the transforming occurs according to at least a portion of at least one of the models (see Proposition 3 on page 579, In the case of a binary arithmetic coding, since the conditional probability is reduced to one dimension, dynamic programming can be used to speed up the optimal context classification) and wherein a portion of the samples of data are transformed into the progressive, binary representation using a lossless compression system (lossless coding mode of JPEG2000 taught on page 580).
As per claim 8, Liu discloses the method of claim 6, wherein the compression system uses a prediction (page 577, lines 5-8, entropy coding achieves compression just by exploiting this non-uniformity or prediction property. The more accurate the prediction, the better the compression performance) about at least one partition of the samples of data (i.e. data Xi taught on page 575 under section 3) to cause the computing device to transform the samples of data into the progressive, binary representation (binary arithmetic coding as taught on page 579 line 16), the prediction being provided by the one or more models (see Proposition 3 on page 579, In the case of a binary arithmetic 
As per claim 19, Liu discloses the method of claim 6, wherein the respective progressive, binary representation comprises sets of single-bit coefficients (last paragraph of page 574).
As per claim 20, Liu discloses the method of claim 19, wherein at least one of the sets of single-bit coefficients comprises a set of block transform coefficients (last paragraph of page 574, after DC level shifting, DWT and quantization, the samples in each subband are partitioned into code blocks. Each code block is then independently bitplane coded from the most significant bitplane (MSB) to the least significant bitplane (LSB)).
As per claim 21, Liu discloses the method of claim 19, wherein at least one of the sets of single-bit coefficients comprises a multiresolution transform coefficient (i.e. LH, HL and HH taught on page 580).
 
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


7.	Claim 1, 3, 11, 13, 16-18 and 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (“Mutual Information Analysis of JPEG2000 Contexts”) in view of Nguyen et al. (US 2012/0057799) already cited by the examiner, hereinafter “Nguyen”.
As per claim 1, Liu discloses a system, comprising: 
a computing device (i.e. encoder)…the computing device to at least: 
compute a respective mutual pairwise entropy relation (see equation 1) and a respective conditional pairwise entropy relation between discrete samples of data (see equation 6); 
order the data according to a decreasing priority value based at least in part on a portion of the respective mutual pairwise entropy relation between the discrete samples of data (page 579, lines 8-13, we just need to show that for three contexts x1 x2 x3 with p(y|x1) ≤ p(y|x2) ≤ p(y|x3), both context combining scheme of x1 + x2 and x2 + x3 are better than x1 + x3…we get that the mutual information reduction caused by the combining of context x1 and x2, x2 and x3 is less than that caused by combining of context x1 and x3), wherein the portion corresponds to a total value of the respective mutual pairwise entropy relation that is mathematically reduced by a total value of the 
construct one or more models, wherein the one or more models (see Proposition 3 on page 579, In the case of a binary arithmetic coding, since the conditional probability is reduced to one dimension, dynamic programming can be used to speed up the optimal context classification) are constructed based at least in part on a portion of the respective mutual pairwise entropy relation between the discrete samples of data and at least a portion of the ordered data (the dynamic programming is based on the process described on page 579, lines 8-13, “we just need to show that for three contexts x1 x2 x3 with p(y|x1) ≤ p(y|x2) ≤ p(y|x3), both context combining scheme of x1 + x2 and x2 + x3 are better than x1 + x3…we get that the mutual information reduction caused by the combining of context x1 and x2, x2 and x3 is less than that caused by combining of context x1 and x3,” which includes the relation between the order of the data and the mutual information); and 
transform, according to at least a portion of at least one of the models, individual samples of the data into the respective progressive, binary representation (binary arithmetic coding as taught on page 579 line 16), wherein a portion of the samples of data are transformed into the progressive, binary representation using lossless compression system (lossless coding mode of JPEG2000 taught on page 580).
However, Liu does not explicitly disclose a computing device comprising a processor and a memory; and an application stored in the memory that is executed by the processor.

Liu and Nguyen are in the same field of endeavor and both teach all the claimed features; therefore, it would have been obvious for one having skill in the art before the effective filing date of the invention to combine said claimed features using known techniques to yield predictable results.  
As per claim 3, Liu discloses the system of claim 1, wherein the compression system uses a prediction (page 577, lines 5-8, entropy coding achieves compression just by exploiting this non-uniformity or prediction property. The more accurate the prediction, the better the compression performance) about at least one partition of the samples of data (i.e. data Xi taught on page 575 under section 3) to cause the computing device to transform the samples of data into the progressive, binary representation (binary arithmetic coding as taught on page 579 line 16), the prediction being provided by the one or more models (see Proposition 3 on page 579, In the case of a binary arithmetic coding, since the conditional probability is reduced to one dimension, dynamic programming can be used to speed up the optimal context classification). 
As per claims 11 and 13, arguments analogous to those applied for claims 1 and 3 are applicable for claims 11 and 13.
As per claims 16-18, arguments analogous to those applied for claims 19-21 are applicable for claims 16-18.
22-24, arguments analogous to those applied for claims 19-21 are applicable for claims 22-24.

8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. (US 9794210; “Universal Lossless Source Coding With the Burrows Wheeler Transform”; “ELEMENTS OF INFORMATION THEORY”; “Design and Hardware Architecture of High-Order Conditional Entropy Coding for Images”)

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED JEBARI whose telephone number is (571)270-7945.  The examiner can normally be reached on Mon-Fri: 09:00am-06:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on 571-272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 







/MOHAMMED JEBARI/
Primary Examiner, Art Unit 2482